Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed method and apparatus of manufacturing a gusseted pouch container.  In particular regarding claims 1 & 14, the prior art of record fails to suggest among other steps and mechanism the supply of a single first and second belt shaped film member to the first and second opening end of each of the separate type tubular film members by conveying the first and second belt shaped film member in parallel with the separate type tubular film members at a same speed as a conveyance speed of the separate type tubular film members, so as to cause the first and second belt shaped film to overlap with the first and second joining margin of each of the tubular film members, to form a top and/or bottom gusset portions of the pouch container, see for example the annotated figures below and, Figs. 10, 12, 13, and 18; via first and second belt shaped film member 121A & 121B, tubular film member 110, top and bottom gusset portions 102/103.


    PNG
    media_image1.png
    607
    1012
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    1027
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    547
    698
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731